EXECUTION VERSION


Exhibit 10.22

WILLIAMS PARTNERS L.P.
$1,000,000,000 of Common Units Representing Limited Partner Interests
Amendment to Equity Distribution Agreement
June 17, 2015
Citigroup Global Markets Inc.
Barclays Capital Inc.
J.P. Morgan Securities LLC
UBS Securities LLC
Merrill Lynch, Pierce, Fenner & Smith
     Incorporated
Scotia Capital (USA) Inc.
Deutsche Bank Securities Inc.
Morgan Stanley & Co. LLC
Mizuho Securities USA Inc.
Mitsubishi UFJ Securities (USA), Inc.

c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013


Ladies and Gentlemen:
THIS AMENDMENT TO EQUITY DISTRIBUTION AGREEMENT (the “Amendment”), is made and
entered into as of June 17, 2015, by and among Williams Partners L.P., a
Delaware limited partnership (the “Partnership”), WPZ GP LLC, a Delaware limited
liability company (the “General Partner”), and Citigroup Global Markets Inc.,
Barclays Capital Inc., J.P. Morgan Securities LLC, UBS Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Scotia Capital (USA) Inc., Deutsche
Bank Securities Inc., Morgan Stanley & Co. LLC, Mizuho Securities USA Inc. and
Mitsubishi UFJ Securities (USA), Inc. (the “Managers”). The Partnership and the
General Partner are herein referred to as the “Williams Parties.” Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Equity Distribution Agreement (as defined below).
WHEREAS, each of the Williams Parties and the Managers are parties to an Equity
Distribution Agreement, dated March 6, 2015, as amended (the “Equity
Distribution Agreement”), with respect to the offering and sale of up to
$1,000,000,000 of Common Units;
WHEREAS, each of the Williams Parties and the Managers, by executing this
agreement, hereby consent to the amendment of the Equity Distribution Agreement,
on the terms and conditions set forth herein.




--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the Williams Parties and
the Managers agree as follows:
SECTION 1.Amendment to Equity Distribution Agreement.
(a)Section 3(a)(viii) of the Equity Distribution Agreement is hereby amended by
inserting the phrase “with respect to each of which the General Partner is
obligated to deliver a certificate pursuant to Section 6(f) hereof” immediately
following the phrase “At each Applicable Time, Settlement Date and
Representation Date (as defined in Section 4(k))”.
(b)    Section 4(k) of the Equity Distribution Agreement is hereby amended by
inserting the following sentences immediately following the phrase “supplemented
to the time of delivery of such certificate.”:
“The requirement to provide a certificate under this Section 4(k) shall be
waived for any Representation Date occurring at a time at which no instruction
by the Partnership to any Manager to sell Common Units under this Agreement is
in effect, which waiver shall continue until the earlier to occur of the date
the Partnership delivers an instruction to any Manager to sell Common Units
pursuant to Section 3(a) hereof (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date for
which no waiver is made; provided, however, that such waiver shall not apply for
any Representation Date on which the Partnership files its annual report on Form
10-K; provided, further, that the Partnership may elect, in its sole discretion,
to provide a certificate under this Section 4(k) and thereby satisfy its
obligations hereunder, notwithstanding the fact that no instruction by the
Partnership to the Managers to sell Common Units under this Agreement is in
effect. Notwithstanding the foregoing, if the Partnership subsequently decides
to sell Common Units following a Representation Date when the Partnership relied
on such waiver and did not provide the Managers with a certificate under this
Section 4(k), then not less than five Business Days prior to the date the
Partnership delivers an instruction pursuant to Section 3(a) or any Manager
sells any Common Units, the General Partner shall provide the Managers with
notice of the Partnership’s intention to deliver an instruction to such Manager
to sell Common Units pursuant to Section 3(a) hereof. On the Representation Date
following such notice, the General Partner shall provide the Managers with a
certificate of the same tenor as the certificate referred to in Section 6(f) of
this Agreement.”


(c)    The Equity Distribution Agreement is further amended by replacing the
phrase “each Representation Date” each time such phrase appears in Sections
4(l), 4(m), 4



--------------------------------------------------------------------------------



(n) and 4(o) with the phrase “each Representation Date with respect to which the
General Partner is obligated to deliver a certificate pursuant to Section 6(f)
hereof”.
(d)    Section 4(p) of the Equity Distribution Agreement is hereby amended and
restated in its entirety as follows:
“On the First Representation Date, upon the recommencement of the offering of
the Offered Units under this Agreement following the termination of a suspension
of sales hereunder, and each time that (i) the Registration Statement or the
Prospectus shall be amended or supplemented to include additional amended
financial information, (ii) the Offered Units are delivered to any Manager as
principal at a Time of Delivery pursuant to a Terms Agreement and such delivery
is required by the Terms Agreement, (iii) the Partnership files a Quarterly
Report on Form 10-Q or an Annual Report on Form 10-K, or (iv) at any Manager’s
request and upon reasonable advance notice to the Partnership, there is filed
with the Commission any document which contains financial information (other
than an Annual Report on Form 10-K or a Quarterly Report on Form 10-Q)
incorporated by reference into the Prospectus, (such recommencement date and
each such date referred to in (i), (ii), (iii) and (iv) above, an “Auditor
Representation Date”) the Partnership shall cause the Auditors to each furnish
the Managers a letter, dated the date of the First Representation Date or such
Auditor Representation Date, as the case may be, in form satisfactory to the
Managers, of the same tenor as the letter referred to in Section 6(g) of this
Agreement but modified to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter. The
requirement to provide a letter or letters under this Section 4(p) shall be
waived for any Auditor Representation Date occurring at a time at which no
instruction by the Partnership to any Manager to sell Common Units under this
Agreement is in effect, which waiver shall continue until the earlier to occur
of the date the Partnership delivers an instruction to any Manager to sell
Common Units pursuant to Section 3(a) hereof (which for such calendar quarter
shall be considered an Auditor Representation Date) and the next occurring
Auditor Representation Date for which no waiver is made; provided, however, that
such waiver shall not apply for any Auditor Representation Date on which the
Partnership files its annual report on Form 10-K; provided, further, that the
Partnership may elect, in its sole discretion, to cause the Auditors to provide
the Managers a letter or letters under this Section 4(p) and thereby satisfy its
obligations hereunder, notwithstanding the fact that no instruction by the
Partnership to the Managers to sell Common Units under this Agreement is in
effect. Notwithstanding the foregoing, if the Partnership subsequently decides
to sell Common Units following an Auditor Representation Date when the
Partnership relied on such waiver and did not cause the Auditors to provide the
Managers with a letter or letters under this Section 4(p), then not less than
five Business Days prior to the date the



--------------------------------------------------------------------------------



Partnership delivers an instruction pursuant to Section 3(a) or any Manager
sells any Common Units, the General Partner shall provide the Managers with
notice of the Partnership’s intention to deliver an instruction to such Manager
to sell Common Units pursuant to Section 3(a) hereof. On the Auditor
Representation Date following such notice, the General Partner shall cause the
Auditors to each furnish the Managers a letter, dated the date of the Auditor
Representation Date, in form satisfactory to the Managers, of the same tenor as
the letter referred to in Section 6(g) of this Agreement but modified to relate
to the Registration Statement and the Prospectus, as amended and supplemented to
the date of such letter.”
(e)    Section 4(r) of the Equity Distribution Agreement is hereby amended by
replacing the phrase “each Representation Date thereafter” with the phrase “each
Representation Date thereafter with respect to which the General Partner is
obligated to deliver a certificate pursuant to Section 6(f) hereof” and Section
4(r) of the Equity Distribution Agreement is hereby further amended by inserting
the phrase “(which cooperation, for any Representation Date directly following a
Representation Date for which a waiver of the requirement to deliver a
certificate under Section 4(k) hereof applied, shall be for a period of no less
than five Business Days)” immediately following the phrase “The Partnership
shall cooperate timely”.
SECTION 2.Representations and Warranties. Each of the Williams Parties, jointly
and severally, represents and warrants to, and agrees with the Managers as set
forth below in this Section 2.    
(a)Each of the Williams Parties that is a party to this Amendment has all
requisite power and authority to execute and deliver this Amendment and perform
its respective obligations hereunder. The Partnership has all requisite limited
partnership power and authority to offer, sell and deliver the Common Units in
accordance with and upon the terms and conditions set forth in the Equity
Distribution Agreement, the Partnership Agreement, the Registration Statement,
the Disclosure Package and the Prospectus. At each Representation Date and each
Settlement Date, all limited partner and limited liability company action, as
the case may be, required to be taken by any of the Williams Parties or any of
their members or partners for the authorization, offering, sale and delivery of
the Common Units and the consummation of the transactions contemplated by the
Equity Distribution Agreement shall have been validly taken.
(b)This Amendment has been duly authorized, executed and delivered by the
Williams Parties.
(c)The representations and warranties of the Williams Parties contained in the
Equity Distribution Agreement are true and correct on and as of the date hereof
with the same effect as if made on the date hereof.



--------------------------------------------------------------------------------



SECTION 3.Effectuation. The amendments contemplated by this Amendment shall be
deemed effective as of March 31, 2015 upon the execution of this Amendment by
the parties hereto. There are no conditions precedent or subsequent to the
effectiveness of this Amendment.
SECTION 4.Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
SECTION 5.Effect on Agreement. Except as specifically modified herein, the
Equity Distribution Agreement shall continue to be in full force and effect. The
execution and delivery of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any party thereto.
From and after the date hereof, all references in the Equity Distribution
Agreement to the “Agreement” shall mean the Equity Distribution Agreement as
modified by this Amendment.
SECTION 6.Severability. Any term or provision of this Amendment that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
SECTION 7.Further Assurances. Each party to this Amendment shall execute and
deliver such documents and shall take such actions as may be reasonably
necessary or desirable to effect the transactions described in this Amendment.
SECTION 8.Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED THERETO IS GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD APPLY THE
LAWS OF ANY OTHER STATE. THE WILLIAMS PARTIES AND THE MANAGERS EACH WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF
EITHER PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO OR ARISING OUT OF
THE TERMS OF THIS AMENDMENT AND THE OFFERING CONTEMPLATED HEREBY.
SECTION 9.Other Miscellaneous Terms. The provisions of Sections 8-10, 13 and
15-21 of the Equity Distribution Agreement shall apply mutatis mutandis to this
Amendment, and to the Equity Distribution Agreement as modified by this
Amendment, taken together as a single agreement, reflecting the terms as
modified hereby.
[Signature pages follow]



--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Williams Parties and the Managers.
Very truly yours,


WILLIAMS PARTNERS L.P.


By:
WPZ GP LLC, its general partner



By:    /s/ Peter S. Burgess    
Name: Peter S. Burgess
    Title: Treasurer


WPZ GP LLC


By:    /s/ Peter S. Burgess    
Name: Peter S. Burgess
Title: Treasurer


















































Signature Page to Amendment to Equity Distribution Agreement



--------------------------------------------------------------------------------



The foregoing Amendment is hereby confirmed
and accepted as of the date first written above.




CITIGROUP GLOBAL MARKETS INC.


By:    /s/ Sonu Johl    
    Name: Sonu Johl
    Title: Vice President



BARCLAYS CAPITAL INC.


By:    /s/ Michael Cornier            
    Name: Michael Cornier
    Title: Managing Director




J.P. MORGAN SECURITIES LLC


By:    /s/ Adam S. Rosenblum        
    Name: Adam S. Rosenblum
    Title: Executive Director




UBS SECURITIES LLC


By:    /s/ Jane Dabney            
    Name: Jane Dabney
    Title: Managing Director


By:    /s/ Bimal Amin            
    Name: Bimal Amin
    Title: Director




MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED


By:    /s/ Michael Cannon    
    Name: Michael Cannon
    Title: Managing Director


Signature Page to Amendment to Equity Distribution Agreement



--------------------------------------------------------------------------------



SCOTIA CAPITAL (USA) INC.


By:    /s/ Joshua Weismer    
    Name: Joshua Weismer
    Title: Managing Director




DEUTSCHE BANK SECURITIES INC.


By:    /s/ Young Kim    
    Name: Young Kim
    Title: Managing Director


By:    /s/ Stephen Lambrix    
    Name: Shephen Lambrix
    Title: Director



MORGAN STANLEY & CO. LLC


By:    /s/ Aaron R. Hoover    
    Name: Aaron R. Hoover
    Title: Managing Director




MIZUHO SECURITIES USA INC.


By:    /s/ Ashish Sanghrajka    
    Name: Ashish Sanghrajka
    Title: Managing Director



MITSUBISHI UFJ SECURITIES (USA), INC.


By:    /s/ David McMillan    
    Name: David McMillan
    Title: Managing Director
Head of Equity Capital Markets












Signature Page to Amendment to Equity Distribution Agreement

